DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s communication of 2/15/2019.  Currently claims 1-16 are pending and rejected below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Speckman et al. (US 5,792,104).
Speckman discloses a method of making an implantable port (as in figures 1-4), comprising:

positioning an insert (18/60) inside of a housing (20) to form a fluid receptacle, the insert dividing the fluid receptacle into two or more chambers (14 and 16 for example); attaching a port stem (80 as in figure 4) including a single lumen (interior of 80) to the housing such that the single lumen is in fluid communication with the two or more chambers, the port stem having an outer profile designed to be inserted into a lumen of a catheter (70 fits over); and a septum (12) covering the fluid receptacle, the septum designed to permit insertion of a needle through the septum and into either of the two or more chambers.

Concerning claim 3 and the two or more chambers are fluid-locked such that fluid introduced into a first chamber does not substantially enter another chamber (ass figure 4 and note separation of chambers).
Concerning claim 4 and the two or more chambers comprise an inner chamber (16) and an outer chamber (14), the outer chamber surrounding the inner chamber (examiner is of the position that chamber 14 partially surrounds 18 as in figure 4; examiner recommends claim language of completely surrounds to distinguish over this partial surrounding of Speckman).
Concerning claim 5 and inner chamber and the outer chamber are formed by a circular insert separating the inner chamber from the outer chamber, it is examiners position that the term “circular” is used as an adjective meaning “of or relating to a circle” and it is examiners position that the insert divides the two chambers by forming two compartments formed by the insert shaped of two circles (shape of 14/16).
Concerning claim 6 and the circular insert includes an opening providing fluid communication between the single lumen, the outer chamber, and the inner chamber, the opening positioned to maintain a portion of the circular insert between the inner chamber and the outer chamber (see figure 4 and note opening near 42/48).
Concerning claim 7 and the inner chamber and the outer chamber are separated by a barrier, the barrier including an opening aligned with the port stem to provide fluid communication between the port stem, the inner chamber, and the outer chamber (see area near 14a).
Concerning claim 8 and a portion of the barrier completely circumferentially surrounds the inner chamber, such that the opening in the barrier creates a raised portion between the port stem and the inner chamber (note portion near 16a).

Concerning claim 10 and the insert includes three pie-shaped chambers (see figure 4 and note 14, 16, and unnumbered portion chamber between them).
Concerning claim 11 and comprising inserting a base mat in the housing prior to positioning the insert, wherein the insert is positioned on top of the base mat (note 66).
Concerning claim 12 and the base mat comprises a penetrable material, and has a thickness less than a distance between a tip of the needle and an opening of the needle (examiner is of the position that they have this thickness as the “needle” and opening of the needle are not a positively claimed method step or structure).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speckman et al. (US 5,792,104)
Concerning claim 13-14 and comprising coating the insert with a hydrophobic material polytetrafluoroethylene. Speckman discloses the claimed invention except for constructing the insert with a PTFE (polytetrafluoroethylene material coating).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to constructing the insert with a PTFE (polytetrafluoroethylene material coating), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  PTFE (polytetrafluoroethylene material coating) or Teflon is a well known material in the medical device arts to coat on catheters, lumens, and chambers as it interferes with the ability of bacteria and other infectious agents to adhere to the surface and cause hospital acquired infections.  In this case a PHOSITA would know to have the chambers lined with PTFE to provide a hydrophobic surface that doesn’t allow the contents of the chamber to adhere to the inner surface to prevent contamination.

Claim 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speckman et al. (US 5,792,104) in view of Williams et al (US 6,245,537)
Concerning claim 15 and modifying surfaces of the fluid receptacle using cold gas plasma, Speckman discloses the claimed invention except for the treatment with cold gas plasma.  Williams et al (US,6245,537) teaches that it is known to use cold gas plasma as set forth in paragraphs at columns 9-10 discussing cold gas plasma to provide increase biocompatibility, enhance cell attachment, immobilize drugs, reduce allergic response, depyrogenate and sterilize materials or devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Speckman with the use of cold gas plasma as taught by Williams since such a modification 

Concerning claim 16 and comprising coating the single lumen of the port stem with a hydrophobic material.  Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to constructing the stem with a PTFE (polytetrafluoroethylene material coating), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  PTFE (polytetrafluoroethylene material coating) or Teflon is a well known material in the medical device arts to coat on catheters, lumens, and chambers as it interferes with the ability of bacteria and other infectious agents to adhere to the surface and cause hospital acquired infections.  In this case a PHOSITA would know to have the stem lined with PTFE to provide a hydrophobic surface that doesn’t allow the contents of the stem to adhere to the inner surface to prevent contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP A GRAY/Primary Examiner, Art Unit 3783